Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change February 21, 2008 Item 3 News Release The news release dated February 21, 2008 was disseminated through Marketwire. Item 4 Summary of Material Change Canplats Resources Corporation announced that two diamond drill rigs have commenced drilling in the Represa Zone of the Camino Rojo project in the State of Zacatecas, Mexico.Diamond drilling will target sulphide mineralization beneath the widespread oxide gold-silver-lead-zinc mineralization that has been intersected by reverse circulation drill holes to date. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated February 21, 2008. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 21st day of February, 2008. February 21, 2008 TSX Venture Symbol: CPQ DIAMOND DRILLING COMMENCES AT CAMINO ROJO; TWO ADDITIONAL HOLES EXTEND GOLD-SILVER-LEAD-ZINC
